Proceedings in certiorari to review the dismissal of the relators from the police force of the Westchester county park commission. Determination of the commission unanimously confirmed and each certiorari proceeding dismissed, with fifty dollars costs and disbursements. The proceedings were in conformity with the law. There was ample basis for the finding of guilt. The resolution of September 24, 1934, effected its purposes and lawfully evidenced the findings of guilt as of August 22, 1934. (Merrick v. Merrick, 266 N. Y. 120, 122.) Present-—• Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.